DETAILED ACTION
This action is in response to application 17/082793, filed on 10/28/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation “the unconventional reservoir” in the first limitation.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the claim will be examined as if the first recitation of “the unconventional reservoir” were amended to recite “an unconventional reservoir. Claims 15-18 inherit the deficiency of their parent claim and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi et al., “Data mining and machine learning for identifying sweet spots in shale reservoirs,” hereinafter “Tahmasebi” and Ye et al., “Feature Reduction via Generalized Uncorrelated Linear Discriminate Analysis,” hereinafter “Ye.”
	Regarding claim 1, Tahmasebi discloses “A method for developing resources from an unconventional reservoir, (see, e.g., Tahmasebi, pg. 435, “Production from shale reservoirs involves the so-called fracking, i.e. injection of water and chemicals into the formation in order to open up flow paths for the hydrocarbons.”; “The proposed model can be used effectively to estimate the probability of targeting the sweet spots.”) the method comprising: 
obtaining raw reservoir data for the unconventional reservoir, the raw reservoir data including geology data, completion data, development data, and production data; (see, e.g., Tahmasebi, pg. 436; col. 1; “One of the primary, as well as most affordable, methods for characterizing complex reservoirs is coring and collecting petro-physical data, as well as well logs.”; “In this paper, a very large database consisting of well logs, x-ray diffraction (XRD) data, and experimental core analysis is used to develop a model”)
transforming the raw reservoir data into transformed data, the raw reservoir data being transformed into the transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables; (see, e.g., Tahmasebi, pg. 436; col. 1; “The latter can be integrated with former in order to develop a more reliable model. In principle, well-log data can be provided continuously and, thus, they represent a real-time resource. Because of a huge number of wells in a typical shale reservoir, we refer to such datasets as big data.”)
extracting resource development data from the transformed data; generating performance analytics for the unconventional reservoir using the resource development data, the performance analytics generated through ensemble machine learning; (see, e.g., Tahmasebi, pg. 436; col. 2; “First, we describe a method of data mining called stepwise regression . . . for identifying the correlations be- tween the target (i.e., dependent) parameters –the TOC and FI - and the available well-log data (the independent variables). Then, a hybrid method borrowed from machine learning and artificial intelligence is proposed for accurate predictions of the parameters. Both methods can be tuned rapidly, and can use the older database to accurately characterize shale reservoirs.”) and 
developing the unconventional reservoir based on the performance analytics.” (see, e.g., Tahmasebi, pg. 435, “making critical decisions regarding development of a potential shale reservoir.”).
	Tahmasebi does not appear to disclose the underlined portion of the further limitation “transforming the raw reservoir data into transformed data, the raw reservoir data being transformed into the transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables, the set of one or more transformed variables being statistically uncorrelated.” Stated differently, Tahmasebi does not disclose ‘statistically uncorrelated’ transformed variables. However, Ye discloses the utility and advantage of transforming variables to yield “[u]ncorrelated features” in “many applications” of machine learning at, inter alia, pg. 1312, col. 1, para. 2. Ye and Tahmasebi are directed toward machine learning and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have considered it obvious to try to combine statistically uncorrelated features of Ye with the unconventional reservoir development of Tahmasebi, thereby obtaining the invention of the instant claim. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have appreciated the advantage of so combining as minimizing redundancy among features, thereby improving the accuracy and utility of using machine learning. (Ye, pg. 1312, col. 1, para. 2). Accordingly, the instant claim is unpatentable over the combination of Tahmasebi and Ye. 
	Regarding claim 2, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein the unconventional reservoir includes at least one of a shale gas reservoir or a shale oil reservoir.” (see, e.g., Tahmasebi, pg. 436, “shales, recognized as unconventional reservoirs, have become a promising source of energy.”).
Regarding claim 3, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein developing the unconventional reservoir includes extracting the resources from the unconventional reservoir based on the performance analytics.” (see, e.g., Tahmasebi, pg. 436, “It also provides very useful insight into where and how new wells should be placed and spaced. In fact, unlike conventional reservoirs that depend on long-range connectivity of the permeable zones, optimal well locations and spacing control the performance of shale reservoirs and future fracking operations in them.”).
Regarding claim 4, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein developing the unconventional reservoir includes generating a visualization of the performance analytics, the visualization presented using a display.” (see, e.g., Tahmasebi, pg. 442, figs. 5-6).
Regarding claim 5, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein the geology data includes one or more of raw log data, petrophysical property data, core analysis data, geospatial correlation data, and basin migration data.” (see, e.g., Tahmasebi, pg. 442, Table 1).

Regarding claim 6, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein the completion data includes one or more of total proppant data, fluid data, well length data, cluster spacing data, clusters per stage data, pressure data, rate data, and proppant concentration profile data.” (see, e.g., Tahmasebi, pg. 436, “very useful insight into where and how new wells should be placed and spaced. In fact, unlike conventional reservoirs that depend on long-range connectivity of the permeable zones, optimal well locations and spacing control the performance of shale reservoirs and future fracking operations in them.”).
Regarding claim 7, the combination of Tahmasebi and Ye renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the development data includes one or more of well survey data and development date data.” However, shale reservoir development data including one or more of well survey data and development date data was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed inclusion of well survey data and development data within the development data of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to account for prior reservoir assessment activity when evaluating a prospective well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye. 
Regarding claim 8, the combination of Tahmasebi and Ye renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the production data includes monthly rate data.” However, shale reservoir production data including monthly rate data was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed inclusion of monthly rate data within the production data of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to account for prior reservoir assessment activity when evaluating a prospective well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 9, the combination of Tahmasebi and Ye renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the completion data is transformed by defining the set of one or more raw variables as total proppant pounds, total fluid gallons, and total lateral length and defining the set of one or more transformed variables as total length, proppant loading intensity, and proppant concentration.” However, transforming completion data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of completion data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to account for drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 10, the combination of Tahmasebi and Ye renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the development data is transformed by: defining key dates and surveys for each well of the unconventional reservoir as the set of one or more raw variables; generating an assumption of horizontal and vertical ranges of well interference for the unconventional reservoir using the development data; and expressing spatial and temporal relationships between wells in the unconventional reservoir using spacing, stacking, infill status, and timing as the set of one or more transformed variables based on the assumption.” However, transforming development data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of development data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability more precisely to account for prospective drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 11, the combination of Tahmasebi and Ye renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the production data is transformed by defining the set of one or more raw variables as short-term actual production and defining the set of one or more transformed variables as long-term production forecasted production.” However, transforming production data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of production data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability more precisely to account for prospective drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 12, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein the geology data is transformed by defining the set of one or more transformed variables as one or more of reservoir thickness, well log metric, lithology, and porosity.” (see, e.g., Tahmasebi, pg. 440, fig. 3(a)-(b)).
Regarding claim 13, the combination of Tahmasebi and Ye renders obvious “The method of claim 1, wherein the performance analytics include one or more of: new formation evaluation, optimization of well completion and spacing, proved undeveloped reserves booking; model error; and geology mapping.” (see, e.g., Tahmasebi, pg. 436, “very useful insight into where and how new wells should be placed and spaced. In fact, unlike conventional reservoirs that depend on long-range connectivity of the permeable zones, optimal well locations and spacing control the performance of shale reservoirs and future fracking operations in them.”).
Regarding claim 14, Tahmasebi discloses “One or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising: 
obtaining raw reservoir data for the unconventional reservoir, the raw reservoir data including geology data, completion data, development data, and production data; (see, e.g., Tahmasebi, pg. 436; col. 1; “One of the primary, as well as most affordable, methods for characterizing complex reservoirs is coring and collecting petro-physical data, as well as well logs.”; “In this paper, a very large database consisting of well logs, x-ray diffraction (XRD) data, and experimental core analysis is used to develop a model”)
transforming the raw reservoir data into transformed data, the raw reservoir data being transformed into the transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables; (see, e.g., Tahmasebi, pg. 436; col. 1; “The latter can be integrated with former in order to develop a more reliable model. In principle, well-log data can be provided continuously and, thus, they represent a real-time resource. Because of a huge number of wells in a typical shale reservoir, we refer to such datasets as big data.”)
extracting resource development data from the transformed data; and generating performance analytics for the unconventional reservoir using the resource development data, the performance analytics generated through ensemble machine learning, (see, e.g., Tahmasebi, pg. 436; col. 2; “First, we describe a method of data mining called stepwise regression . . . for identifying the correlations be- tween the target (i.e., dependent) parameters –the TOC and FI - and the available well-log data (the independent variables). Then, a hybrid method borrowed from machine learning and artificial intelligence is proposed for accurate predictions of the parameters. Both methods can be tuned rapidly, and can use the older database to accurately characterize shale reservoirs.”)  the unconventional reservoir being developed based on the performance analytics.” (see, e.g., Tahmasebi, pg. 435, “making critical decisions regarding development of a potential shale reservoir.”).
Tahmasebi does not appear to disclose the underlined portion of the further limitation “obtaining raw reservoir data for the unconventional reservoir, the raw reservoir data including geology data, completion data, development data, and production data; transforming the raw reservoir data into transformed data, the raw reservoir data being transformed into the transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables, the set of one or more transformed variables being statistically uncorrelated.” Stated differently, Tahmasebi does not disclose ‘statistically uncorrelated’ transformed variables. However, Ye discloses the utility and advantage of transforming variables to yield “[u]ncorrelated features” in “many applications” of machine learning at, inter alia, pg. 1312, col. 1, para. 2. Ye and Tahmasebi are directed toward machine learning and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have considered it obvious to try to combine statistically uncorrelated features of Ye with the unconventional reservoir development of Tahmasebi, thereby obtaining the invention of the instant claim. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have appreciated the advantage of so combining as minimizing redundancy among features, thereby improving the accuracy and utility of using machine learning. (Ye, pg. 1312, col. 1, para. 2). Accordingly, the instant claim is unpatentable over the combination of Tahmasebi and Ye. 
Regarding claim 15, the combination of Tahmasebi and Ye renders obvious “The one or more tangible non-transitory computer-readable storage media of claim 14,” but does not appear to disclose the further limitation “wherein the completion data is transformed by defining the set of one or more raw variables as total proppant pounds, total fluid gallons, and total lateral length and defining the set of one or more transformed variables as total length, proppant loading intensity, and proppant concentration.” However, transforming completion data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of completion data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to account for drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 16, the combination of Tahmasebi and Ye renders obvious “The one or more tangible non-transitory computer-readable storage media of claim 14,” but does not appear to disclose the further limitation “wherein the development data is transformed by: defining key dates and surveys for each well of the unconventional reservoir as the set of one or more raw variables; generating an assumption of horizontal and vertical ranges of well interference for the unconventional reservoir using the development data; and expressing spatial and temporal relationships between wells in the unconventional reservoir using spacing, stacking, infill status, and timing as the set of one or more transformed variables based on the assumption.” However, transforming development data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of development data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability more precisely to account for prospective drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 17, the combination of Tahmasebi and Ye renders obvious “The one or more tangible non-transitory computer-readable storage media of claim 14,” but does not appear to disclose the further limitation “wherein the production data is transformed by defining the set of one or more raw variables as short-term actual production and defining the set of one or more transformed variables as long-term production forecasted production.” However, transforming production data as claimed was known in the art on or before the effective filing date of the instant application. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed transformation of production data with the combination of Tahmasebi and Ye, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability more precisely to account for prospective drilling and fracking costs when evaluating a well. Accordingly, the instant claim is unpatentable over Tahmasebi and Ye.
Regarding claim 18, the combination of Tahmasebi and Ye renders obvious “The one or more tangible non-transitory computer-readable storage media of claim 14, wherein the geology data is transformed by defining the set of one or more transformed variables as one or more of reservoir thickness, well log metric, lithology, and porosity.” (see, e.g., Tahmasebi, pg. 440, fig. 3(a)-(b)).
Regarding claim 19, Tahmasebi discloses “A system for developing resources from an unconventional reservoir, (see, e.g., Tahmasebi, pg. 435, “Production from shale reservoirs involves the so-called fracking, i.e. injection of water and chemicals into the formation in order to open up flow paths for the hydrocarbons.”; “The proposed model can be used effectively to estimate the probability of targeting the sweet spots.”) the system comprising: 
a transformation system transforming raw reservoir data for the unconventional reservoir into transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables; (see, e.g., Tahmasebi, pg. 436; col. 1; “One of the primary, as well as most affordable, methods for characterizing complex reservoirs is coring and collecting petro-physical data, as well as well logs.”; “In this paper, a very large database consisting of well logs, x-ray diffraction (XRD) data, and experimental core analysis is used to develop a model”; “The latter can be integrated with former in order to develop a more reliable model. In principle, well-log data can be provided continuously and, thus, they represent a real-time resource. Because of a huge number of wells in a typical shale reservoir, we refer to such datasets as big data.”) and 	
a cluster system storing the transformed data in a non-relational database, the cluster system extracting resource development data from the transformed data and generating performance analytics for the unconventional reservoir using the resource development data, the performance analytics generated through ensemble machine learning.” (see, e.g., Tahmasebi, pg. 436; col. 2; “First, we describe a method of data mining called stepwise regression . . . for identifying the correlations be- tween the target (i.e., dependent) parameters –the TOC and FI - and the available well-log data (the independent variables). Then, a hybrid method borrowed from machine learning and artificial intelligence is proposed for accurate predictions of the parameters. Both methods can be tuned rapidly, and can use the older database to accurately characterize shale reservoirs.”)  
Tahmasebi does not appear to disclose the underlined portion of the further limitation “a transformation system transforming raw reservoir data for the unconventional reservoir into transformed data based on a transformation from a set of one or more raw variables into a set of one or more transformed variables, the set of one or more transformed variables being statistically uncorrelated.” Stated differently, Tahmasebi does not disclose ‘statistically uncorrelated’ transformed variables. However, Ye discloses the utility and advantage of transforming variables to yield “[u]ncorrelated features” in “many applications” of machine learning at, inter alia, pg. 1312, col. 1, para. 2. Ye and Tahmasebi are directed toward machine learning and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have considered it obvious to try to combine statistically uncorrelated features of Ye with the unconventional reservoir development of Tahmasebi, thereby obtaining the invention of the instant claim. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have appreciated the advantage of so combining as minimizing redundancy among features, thereby improving the accuracy and utility of using machine learning. (Ye, pg. 1312, col. 1, para. 2). Accordingly, the instant claim is unpatentable over the combination of Tahmasebi and Ye. 
Regarding claim 20, the combination of Tahmasebi and Ye renders obvious “The system of claim 19, wherein the performance analytics include one or more of: new formation evaluation, optimization of well completion and spacing, proved undeveloped reserves booking; model error; and geology mapping.” (see, e.g., Tahmasebi, pg. 436, “very useful insight into where and how new wells should be placed and spaced. In fact, unlike conventional reservoirs that depend on long-range connectivity of the permeable zones, optimal well locations and spacing control the performance of shale reservoirs and future fracking operations in them.”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191